Title: From George Washington to Rufus King, 31 July 1797
From: Washington, George
To: King, Rufus



Dear Sir,
Mount Vernon 31 July 1797

I did not expect that I should have had occasion to trouble you again relative to my Administration of the Estate of Colo. Thomas Colvill. But the Gentleman who instituted the Suit in the Chancery Court of this State, on my behalf⟨,⟩ informs me that it is indispensable that an affidavit of the Decree’s having been published two months successively in an English paper (as appears prima facia to be required) should be returned—and he wishes much to possess the same by the next term, in March, early.

Taking it for granted that the Decree has been published two months successively, I presume & hope there can be no difficulty in having it testified by the Editor of the Paper in which it was inserted, and forwarded to me by duplicate.
Excuse me, I pray you, for giving you this trouble; and be assured always of the high esteem & great regard of Dear Sir—Your Obliged & Obedt Servt

Go: Washington

